Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing DYNAMIC ALERT NEGOTIATES WITH MEDICAL CANNABIS RESEARCH & DEVELOPMENT FIRM AND APPOINTS FORMER CEO OF NORML, RICHARD COWAN AS DIRECTOR & CEO For Immediate Release, September 19, 2008 San Francisco, CA., Dynamic Alert Limited (OTCBB: DYMC), is pleased to announce that it has appointed Richard Cowan as Director, President and CEO, in the place of Audrey Reich who has resigned. Mr. Cowan has been retained to facilitate the Company entering into the rapidly expanding medical cannabis research and development industry. Cowan's valuable experience, knowledge, and relationships will be instrumental with completing negotiations with a privately-owned California group to acquire the rights to its intellectual property and to assemble a management team with expertise in the field. Cowan will also develop a comprehensive business plan to determine the level of financing required to develop new medical cannabis products. Presently, there are only a few publicly-owned companies concentrating on cannabis-derived medicines. Consequently, the Company believes that there is a major opportunity to build a new competitor in the industry. Over the last few years, major pharmaceutical companies have paid tens of millions of dollars to license medical cannabis products that are still in the developmental stage. For example, in February of last year, Otsuka Pharmaceuticals, a Japanese firm paid GW Pharmaceuticals a signature fee of $18 million, for the rights to develop and market GW's Sativex®, a whole cannabis extract for cancer pain in the US, even though it is not yet approved for marketing in the US. In addition, the agreement contemplates Otsuka paying GW up to $273 million in royalties and fees in the future. Moreover, Otsuka will bear the costs of all US development activities for Sativex in the treatment of cancer pain, additional indications, and future formulations. The Company believes Otsuka's willingness to contemplate paying up to a quarter of a billion dollars in royalties and fees for one cannabis-based pharmaceutical yet to be in the US indicates that the total market for medical cannabis products is a multi-billion prospect. Mr. Cowan is a freelance writer who has been retired for the last 5 years. He is a former (1992 to 1995) CEO of the National Organization for the Reform of Marijuana Law (NORML.org).
